Citation Nr: 0630801	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to December 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has described several events that may have led to 
his PTSD.  These alleged stressors include an incident in 
which his sound boat was hit by enemy fire and started to 
sink.  He has also stated that his job involved transporting 
wounded or dead troops, and has described several stressors 
associated with this duty.  

According to the National Personnel Records Center (NPRC), 
the veteran was in Vietnam between December 1965 and June 
1966.  The evidence of record includes letters written in 
January 1966, February 1966, and May 1966 by the captain of 
the ship aboard which the veteran served.  The last letter, 
written on May 1, 1966, states that one of the sound boats 
was hit by enemy gunfire.  While this letter did not provide 
a specific date, the attack appears to have occurred after 
the letter written on February 28, 1966, and before the 
letter from May 1, 1966, indicating a possible attack date in 
March 1966 or April 1966.  The veteran has also submitted 
printed materials that describe the ship's history, including 
the flooded sound boat, and include pictures of a wounded 
South Vietnamese soldier being treated.  The RO has not 
solicited further information concerning these alleged 
stressors pursuant to the VA Adjudication Manual, M21-1MR, 
Part IV, subpart ii, Chapter 1, section D (December 13, 
2005).  Nor has it attempted to corroborate the alleged 
stressors with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide specific 
details of the claimed stressful events he 
experienced during service, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
specifically be asked to corroborate 
whether he was aboard the sound boat 
referred to in the May 1, 1966, letter, 
and whether he can verify that the attack 
occurred in March 1966 or April 1966.

The veteran must be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He must also be 
advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  He must be further 
advised that failure to respond may result 
in adverse action.

3.  The RO should then take any 
appropriate action to verify the claimed 
stressors, to include consultation with 
the United States Armed and Joint Services 
Records Research Center (JSRRC), in light 
of any additional evidence that the 
veteran submits. The RO should provide 
JSRRC with the veteran's personnel file 
and a description of the veteran's alleged 
stressors with the request for 
verification.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished. 

The RO must provide the examiner a summary 
of the verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed. 

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



